 AB:ALK

 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 – – – – – – – – – – – – – – – x
 UNITED STATES OF AMERICA
                                                        COMPLAINT
       - against -
                                                        (21 U.S.C. §§ 952(a)
 VERNON GENE NEWTON,                                    and 960)

                     Defendant.                         Case No. 20-164 M

 – – – – – – – – – – – – – – – x

 EASTERN DISTRICT OF NEW YORK, SS:

              RYAN W. SHIPLEY, being duly sworn, deposes and states that he is a Special

Agent with the Department of Homeland Security, Homeland Security Investigations, duly

appointed according to law and acting as such.

              On or about February 16, 2020, within the Eastern District of New York and

elsewhere, the defendant VERNON GENE NEWTON did knowingly, intentionally and

unlawfully import into the United States from a place outside thereof, cocaine, a Schedule II

controlled substance.

              (Title 21, United States Code, Sections 952(a) and 960)
                                                                                              2


The source of your deponent’s information and the grounds for his beliefs are as follows: 1

              1.        On or about February 16, 2020, the defendant VERNON GENE

NEWTON arrived at John F. Kennedy International Airport (“JFK”) in Queens, New York

aboard Delta Airlines Flight 472, from Sao Paulo, Brazil.

              2.        At JFK, U.S. Customs and Border Protection (“CBP”) selected

NEWTON for inspection.

              3.        NEWTON was traveling with two checked bags—a purple Santino

suitcase and a brown Tumi suitcase—and one carry-on bag—a black Tumi suitcase.

NEWTON confirmed his ownership of all three bags.

              4.        CBP Officers escorted NEWTON to a private search room in order to

conduct a baggage inspection. During the inspection, a CBP Officer noticed that the bottom

of the purple Santino suitcase felt unusually heavy after the suitcase’s contents were

removed. Further inspection of the bag with a probe revealed a white powdery substance.

The white powdery substance subsequently field-tested positive for cocaine.

              5.        CBP Officers then placed NEWTON under arrest.

              6.        In total gross weight, law enforcement recovered approximately 1.31

kilograms of cocaine.




       1
               Because the purpose of this Complaint is to set forth only those facts necessary
to establish probable cause to arrest, I have not described all the relevant facts and
circumstances of which I am aware.
                                                                                3


            WHEREFORE, your deponent respectfully requests that the defendant

NEWTON be dealt with according to law.



                                                S/ Ryan Shipley
                                               ___________________________________
                                               Ryan W. Shipley
                                               Special Agent
                                               Homeland Security Investigations

Sworn to me before this
18th day of February, 2020


  S/ Vera Scanlon
____________________________________
THE HONORABLE VERA M. SCANLON
UNITED STATES MAGISTRATE JUDGE
EASTERN DISTRICT OF NEW YORK
